Mar. 11. 2019 12:36PM                                             II 1 436                                    p   3
            Case 1:18-cv-06299-VM Document 33 Filed 03/11/19
                                                          --~yPage  1 of 1

                                                                                          fNT                     f

        UNITED STATES DISTRICT COURT
        SOUTI-ffi.RN OISTRICT OF )JEW YORK                                   IJ., l   1,~'.:EIJ,
                                                                                                     '
                                                                             H : C'fRONICALL Y FILED i
                                                                             D<IC #:
                                                                                                   '7?1/7';1
                                                                                                       /     I
        MEDIA CREATURE .PROPERTIES LLC,                            C5vil   c~ No.: 18 Civ. 06299.VM-SDA
                                    Pl~

                         -against-                                      STirULATION OF DISMISSAL
                                                                       WITH rRUODICE lVRSVA.1q JO
        CODIGO PUBLISHING, LLC, CODJGO                                       FED. lt- CIV. P. 41(1)Q)(AXii)
        MUSIC, LLC, DOWNTOWN MUSIC
        POBLISHlNG LLC, et al.,

                                    Defendants.



                 WHEREAS, the parties to this action have entered into a settl.emem agn:emcm ~lving

        all claims IDlldc and dettmcs a.,scrtcd in this action; NOW, THEREFORE, IT IS HERE.BY

        STIPUJ..ATEO AND AGREED between and among all parties that the above-captioned action is

        dismissed with prejudioe pursuant to Rule 41(a)(lXA)(ii) of the Federal Rules of Civil P~ure

        and without. costs or attorneys' fees     LO KilY party.

        Dated: New York, New York
                  Mart:h_, 2019

        EJSENBERG TANCHUM & LEVY

        By:     ji-1 <7
              Stewart L. Levy
                                    ~I
                                                                       Robert J. B
              707 Westchester Avenue Suite 300                        43 West 43t11             Suite 39
              White Plains, New York 10604                             New York, NC'\" York. 10036
              TeJephooe: (212) 599-0777                               Telephone: (203) 253-03S3
              Email: slc:yy@etllaw.com                                 Email: rib@ro~-b,;msteinl.a.w.com

              .Arromeysfor Deje.ntkmt.s Codigo Mu.sic,             Artorney.r for PlninrifjMlu/ia Creature
              LLC: Codigo Publishing, LLC and                      Properties, LLC
              Downtawn          ·       ·          C
